Citation Nr: 1711425	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  12-15 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a lower back disability.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1967 to January 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2011 rating decision in which the RO denied the Veteran's claim for service connection for lower back condition.  In May 2011, the Veteran filed a notice of disagreement (NOD).  In May 2012, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2012.  In September 2012, following receipt of additional evidence, the RO issued a supplemental SOC (SSOC) reflecting the continued denial of the claim.  

In June 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO. A transcript of that hearing is of record.

In August 2016, the Board remanded the claim for  service connection for low back disability to the Appeals Management Center (AMC) in Washington, D.C., for further development  .  After accomplishing further action,  the AMC continued to deny the claim (as reflected in a June 2016 SSOC) and returned this matter to the Board for further appellate consideration.

Although the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.
 
For reasons expressed below, the claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ). VA will notify the Veteran when further action, on his part, is required.




REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

In December 2014, the Board , remanded this matter to, among other things afford the Veteran a VA examination.

On VA examination in  June 2016, the examiner opined that it was less likely than not that the Veteran's low back disability was related to service.  As rationale, the examiner stated there is no evidence of a low back disability during service.  The examiner also stated that while the Veteran did not want to complain about back pain, he could have done so on his exit examination.  Further, the examiner explained that the Veteran did not complain at all during his career as a civilian pilot.  The examiner explained "[t]his either indicated that he did not have a back condition as he is now currently claiming (44yrs after service) or he did not want to take responsibility for his own medical care. . .[a]nd even though he stated that he did parachute from a plane this does not prove causality in any way."

The Board finds this opinion is inadequate for resolving the claim of service connection.  First, the Veteran has explained why he never made any complaints of low back pain.  He stated that complaining of back pain could cause him to be grounded as a pilot.  Further, in his June 2016 submission, the Veteran stated that even complaining on his separation examination could jeopardize his post-service career as a civilian pilot.  The Veteran submitted a treatise article, Aircraft Type and Diagnosed Back Disorders in U.S. Navy Pilots and Aircrew, which stated "[b]ecause reporting back problems or injury to a health care professional may result in being grounded, pilots may be very reluctant to disclose their problems."  Thus, the Board concludes that the examiner's heavy reliance on the Veteran's failure to report back problems during or after service is faulty as the Veteran has offered substantial evidence as to why those problems were not reported, including at the time of separation.

Second, the examiner offered conflicting rationales.  The examiner stated that the Veteran either did not have the back problems as described or did not want to take responsibility for his own medical care.  Further, it is unclear how, even assuming arguendo that the examiner's statement is true, the Veteran's purported failure to take responsibility for his own medical care would weigh against a finding that a low back disability is related to service.

Finally, the Veteran also submitted articles of excerpts refereeing to "Martin Baker back," which refers the Martin Baker seat from which the Veteran was ejected during service.  See March 2015 Submission of Veteran.  The excerpt notes that back injuries from ejections with the Martin Baker seat were common.  The examiner did not comment on the excerpts provided by the Veteran, to include the above-cited article discussing the hesitancy of pilots to report low back problems as to avoid being grounded.  

In addition, the examiner did not comment on the private opinion of Dr. J.H.S., M.D., dated March 2014. .  In that opinion, Dr. J.H.S. stated that the Veteran experienced low back trauma during service and that the Veteran has continued to experience low back pain and has been diagnosed with lower lumbar osteoarthritis.  The opinion, however, does not state or explain that the low back trauma experienced in service led to the development of osteoarthritis.  Rather, Dr. J.H.S. merely notes trauma and a current diagnosis of osteoarthritis, but does not offer a nexus between the two.

For the above reasons, the Board concludes that June 2016 VA examiner's opinion is inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision"). 

Accordingly, the Board finds that additional AOJ action to obtain an appropriate medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-stated rationale-is  necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to taking action responsive to the above,  to ensure that all due process requirements are met, and the record is complete, the AOJ should  give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal , explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  
Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159 should be obtained.  All records and responses received should be associated with the claims file. If any records sought are not obtained, the Veteran should be notified of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the June 2016 VA examiner an addendum opinion addressing the Veteran's low back disability.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate physician based on claims file review (to the extent possible).  Only arrange for the Veteran to undergo examination if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should provide an opinion, consistent with sound medical judgment, addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) not that any diagnosed low back disability had its onset in or is otherwise related to service-to particularly include injury associated with an April 30, 1970 ejection accident.

In rendering the requested opinion, the physician should specifically consider in-service and post-service VA and private medical records, as well as the Veteran's lay assertions-to include that he avoided complaining of medical problems during flight physicals and examinations to avoid being grounded (which would impede his career as a military and civilian pilot), and that he has experienced continuity of lower back symptoms since service.  The examiner is informed that the Veteran reported not noting any low back problems during his separation examination so as to not jeopardize his career as a civilian pilot.

The examiner must also comment on the two articles detailing Martin Baker back (submitted in March 2015)and the underreporting of back injuries by pilots to avoid being grounded (submitted in July 2016), as well as the March 2014 opinion of Dr. J.H.S.

Notably, the absence of evidence of treatment for hearing loss in the Veteran's service treatment records should not, alone, serve as the basis for a negative opinion.

In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claim remaining on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an n appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

